IN THE COURT OF APPEALS OF TENNESSEE
                        AT NASHVILLE
                                                          FILED
                                                          February 27, 1998

TIMOTHY K. BRADY,                         )              Cecil W. Crowson
                                          )             Appellate Court Clerk
      Plaintiff/Appellee,                 )
                                          )   Appeal No.
                                          )   01-A-01-9707-CV-00308
VS.                                       )
                                          )   Williamson Circuit
                                          )   No. 96760
JAMES M. VALENTINE,                       )
                                          )
      Defendant/Appellant.                )


      APPEALED FROM THE CIRCUIT COURT OF WILLIAMSON COUNTY
                     AT FRANKLIN, TENNESSEE

               THE HONORABLE CORNELIA A. CLARK, JUDGE




REBECCA E. BYRD
PETERSEN, BUERGER, MOSELEY & CARSON
306 Court Square
Franklin, Tennessee 37064
       Attorney for Plaintiff/Appellee

ERIC J. MORRISON
STONE & HINDS
700 First American Center
507 Gay Street, S.W.
Knoxville, Tennessee 37902
       Attorney for Defendant/Appellant




                            REVERSED AND REMANDED




                                              BEN H. CANTRELL, JUDGE


CONCUR:
TODD, P.J., M.S.
KOCH, J.




                               OPINION
              The only issue we have to decide is whether an appeal of a general

sessions judgment gives the circuit court the jurisdiction to award sanctions under

Rule 11, Tenn. R. Civ. P. The Circuit Court of Williamson County held that it does not.

We reverse and remand the cause for further consideration.



                                           I.



              Timothy K. Brady sued James M. Valentine in the General Sessions

Court of Williamson County to collect a promissory note. The court dismissed the

claim, and Mr. Brady appealed by executing a $250 cost bond. On December 24,

1996 counsel for Mr. Valentine served a letter on counsel for Mr. Brady asserting that

Mr. Brady’s claim was clearly barred by the statute of limitations, that the appeal was

frivolous, and that unless the appeal was withdrawn within twenty-one days Mr.

Valentine would move for sanctions under Rule 11. Mr. Brady did not comply with the

demand.



              Both sides moved for summary judgment in the circuit court. The court

granted Mr. Valentine’s motion and made the following findings on the Rule 11

motion:

                      2.     That the motion pursuant to Tenn. R. Civ. P.
              11 and a letter requesting that the appeal of this cause be
              withdrawn was served upon plaintiff’s counsel more than
              twenty-one (21) days before the subject motion was filed
              with the Court, that the Cost Bond signed by plaintiff and
              plaintiff’s counsel and filed in the General Sessions Court
              for Williamson County, Tennessee constitutes an “other
              paper” as contemplated by Tenn. R. Civ. P. 11.02, but
              does not constitute “other paper” filed in this Circuit Court
              and as such the Court is without sufficient jurisdiction or
              authority to impose sanctions under Tenn. R. Civ. P. 11;

                      3.     That the appeal of this case by plaintiff from
              General Sessions Court to this Court constitutes a
              violation of Tenn. R. Civ. P. 11; however, because there
              was no specific paper filed in this Court with respect to the
              appeal of the case, the Court is without sufficient
              jurisdiction or authority to impose sanctions under Tenn.
              R. Civ. P. 11; and . . . .


                                          -2-
                                             II.



              Tenn. R. Civ. P. 11.02 provides:

                       By presenting to the court (whether by signing,
              filing, submitting, or later advocating) a pleading, written
              motion, or other paper, an attorney or unrepresented
              party is certifying that to the best of the person’s
              knowledge, information, and belief, formed after an inquiry
              reasonable under the circumstances, --

                     (1)   it is not being presented for any improper
              purpose, such as to harass or to cause unnecessary
              delay or needless increase in the cost of litigation;

                      (2)    the claims, defenses, and other legal
               contentions therein are warranted by existing law or by a
               nonfrivolous argument for the extension, modification, or
               reversal of existing law or the establishment of new law;

                      (3)     the allegations and other factual contentions
               have evidentiary support or, if specifically so identified,
               are likely to have evidentiary support after a reasonable
               opportunity for further investigation or discovery; and

                      (4)   the denial of factual contentions are
               warranted on the evidence or, if specifically so identified,
               are reasonably based on a lack of information or belief.



               Chapter 5 of Title 27 of the Tennessee Code prescribes the procedure

for appealing an adverse judgment in the general sessions court to the circuit court.

The most important step is the giving of a bond for the prosecution of the appeal.

Tenn. Code Ann. § 27-5-103. When the appeal is perfected, it is the duty of the clerk

of general sessions court to file the papers in the office of the clerk of the circuit court,

Tenn. Code Ann. § 27-5-105, where the appeal shall be heard de novo. Tenn. Code

Ann. § 27-5-108.



               We think that the appeal procedure brings the appellant within he

express provisions of Rule 11.02. By perfecting the appeal -- which obligates the

clerk to forward the papers to the circuit court -- the appellant has “presented” to the

court all the papers that accompany that filing. The presentation carries with it the


                                            -3-
certification described in Rule 11.02(1)--(4). The papers filed in the circuit court

included the civil warrant filed in the general sessions court and the cost bond

executed to perfect the appeal. If the appeal was taken for an improper purpose, it

would, in our judgment, be a violation of Rule 11.



                The confusion in this case results from a focus on the requirement in

Rule 11.01 that all papers filed in courts of record must be signed. But it is not the

signing that carries with it the certification in Rule 11.02; it is the “signing, filing,

submitting, or later advocating” a pleading or written motion.



                We think the proper procedure from this point is to remand the cause

to the circuit court for reconsideration of the Rule 11 motion in light of the holding in

this opinion.



                The lower court’s judgment denying the Rule 11 motion is reversed and

the cause is remanded to the Circuit Court of Williamson County for further

proceedings. Tax the costs on appeal to the appellee.




                                           _________________________________
                                           BEN H. CANTRELL, JUDGE


CONCUR:




_______________________________
HENRY F. TODD, PRESIDING JUDGE
MIDDLE SECTION




_______________________________
WILLIAM C. KOCH, JR., JUDGE



                                          -4-
-5-